Case 2:19-cv-10717-SVW-JEM Document 32 Filed 06/05/20 Page 1 of 3 Page ID #:97




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   AmandaS@potterhandy.com
     Attorneys for Plaintiff
 6
     Angela G. Kim, ESQ., SB#176809
 7   akim@ericksenarbuthnot.com
     Archie Chin, ESQ., SB#140331
 8   achin@ericksenarbuthnot.com
     ERICKSEN ARBUTHNOT
 9   835 Wilshire Blvd., Suite 500
     Los Angeles, CA 90017-2603
10   (213) 489-4411
     (213) 489-4332/Fax
11   Attorneys for Defendant
     Goodwill Industries of Southern California; 2042 Town
12   Square West LLC and 8454 Steller Drive, LLC
13
14                         UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA

16   CARLOS MARSH,                         )     Case No.: 2:19-cv-10717-SVW-JEM
                                           )
17           Plaintiff,                    )     JOINT STIPULATION FOR
       v.                                  )     DISMISSAL PURSUANT TO
18                                         )     F.R.C.P. 41 (a)(1)(A)(ii)
     2042 TOWN SQUARE WEST LLC, a          )
     California Limited Liability Company;
     8454 STELLER DRIVE, LLC, a California )
19
     Limited Liability Company;            )
20
     GOODWILL INDUSTRIES OF                )
     SOUTHERN CALIFORNIA, a California )
21   Nonprofit Corporation; and Does 1-10, )
             Defendants.                   )
22
23
24
25
26
27
28



     Joint Stipulation                     -1-               2:19-cv-10717-SVW-JEM
Case 2:19-cv-10717-SVW-JEM Document 32 Filed 06/05/20 Page 2 of 3 Page ID #:98




 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6   Dated: June 5, 2020               CENTER FOR DISABILITY ACCESS
 7
 8                                     By: /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
 9                                            Attorneys for Plaintiff
10
11
12   Dated: June 5, 2020               ERICKSEN ARBUTHNOT

13
14                                     By: /s/ Archie Chin
                                            Archie Chin
15                                          Attorney for Defendant
                                            Goodwill Industries of Southern California; 2042
16                                          Town Square West LLC and 8454 Steller Drive,
                                            LLC
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -2-                   2:19-cv-10717-SVW-JEM
Case 2:19-cv-10717-SVW-JEM Document 32 Filed 06/05/20 Page 3 of 3 Page ID #:99




 1                             SIGNATURE CERTIFICATION
 2
 3
     I hereby certify that the content of this document is acceptable to Archie Chin, counsel
 4
     for 2042 Town Square West LLC; 8454 Steller Drive, LLC and Goodwill Industries of
 5
     Southern California, and that I have obtained authorization to affix his electronic
 6
     signature to this document.
 7
 8
     Dated: June 5, 2020             CENTER FOR DISABILITY ACCESS
 9
                                     By: /s/ Amanda Lockhart Seabock
10                                          Amanda Lockhart Seabock
11                                          Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                     -3-                   2:19-cv-10717-SVW-JEM
